         Case 1:18-cv-09936-LGS Document 298 Filed 01/15/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,                               NOTICE OF MOTION TO
                                                         WITHDRAW APPEARANCE
                                  Plaintiffs,
               v.
THE TRUMP CORPORATION, DONALD J.                        No. 18 Civ. 9936
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                Defendants.



                    NOTICE OF MOTION TO WITHDRAW APPEARANCE

       PLEASE TAKE NOTICE that, upon the accompanying declaration of Joshua Matz, dated

January 15, 2021, and pursuant to Local Civil Rule 1.4, Plaintiffs respectfully request the

withdrawal of the appearance of Joshua Matz as counsel on their behalf. Plaintiffs further request,

pursuant to Section 2.5 of the Electronic Case Filing Rules and Instructions, that the email address

jmatz@kaplanhecker.com be removed from the ECF service notification list for this case.

       Plaintiffs shall continue to be represented by remaining counsel of record from Kaplan

Hecker & Fink LLP and Emery Celli Brinckerhoff Abady Ward & Maazel LLP.




Dated: January 15, 2021                              Respectfully submitted,

                                                     /s/ Joshua Matz
                                                     Joshua Matz
       Case 1:18-cv-09936-LGS Document 298-1 Filed 01/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,                            DECLARATION IN SUPPORT OF
                                                      NOTICE OF WITHDRAWAL
                                 Plaintiffs,
             v.
THE TRUMP CORPORATION, DONALD J.                      No. 18 Civ. 9936
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                              Defendants.



           DECLARATION IN SUPPORT OF NOTICE OF WITHDRAWAL

      I, Joshua Matz, declare and state as follows:

      1. On October 29, 2018, I filed a Notice of Appearance (Doc. No. 6) on behalf of all

          Plaintiffs in the above-captioned action.

      2. On October 17, 2019, my appearance was withdrawn (Doc. No. 125) on behalf of all

          Plaintiffs in the above-captioned action, as I was no longer affiliated with Kaplan

          Hecker & Fink LLP.

      3. I later rejoined Kaplan Hecker & Fink LLP, and on March 16, 2020 I filed a second

          Notice of Appearance (Doc. No. 203) on behalf of all Plaintiffs in the above-captioned

          action.

      4. As of today, January 15, 2021, I am no longer affiliated with Kaplan Hecker &

          Fink LLP.
       Case 1:18-cv-09936-LGS Document 298-1 Filed 01/15/21 Page 2 of 2




       5. Plaintiffs shall continue to be represented by their remaining counsel of record from

          Kaplan Hecker & Fink LLP and Emery Celli Brinckerhoff Abady Ward & Maazel LLP.

          My withdrawal will not affect this action in any way, including the posture of the case

          and the calendar; nor will it prejudice Defendants.

       6. Neither myself nor either of the firms acting as counsel for Plaintiffs in the above-

          captioned action are asserting a retaining or charging lien.

       7. For the reasons set forth herein, and pursuant to Local Civil Rule 1.4, I respectfully

          request the Court withdraw my individual appearance as counsel for Plaintiffs.

       8. I am causing this motion, including all of the papers submitted with the motion, to be

          served on the parties and the clients of Kaplan Hecker & Fink LLP and Emery Celli

          Brinckerhoff Abady Ward & Maazel LLP in this action.




Dated: January 15, 2021                             Respectfully submitted,

                                                    /s/ Joshua Matz
                                                    Joshua Matz
